This case is sufficiently considered in 300 Pa. 542. The trial court entered a final decree on June 23, 1930, *Page 9 
in accordance with the opinion there written. In our judgment, the decree as filed is necessary to protect the rights of the plaintiff and should not be modified. The defendants aver, however, that, between the filing of our opinion (May 27, 1930) and the entry of the final decree, they made such radical changes in the formula and manufacture of Pheno-Cosan that it became and is a preparation substantially different from Mazon. Plaintiff denies this, and as to it we express no opinion; but defendant should not be precluded from showing what was done during that time. To enable them to do so, it is only necessary to treat the decree as of the date of the opinion.
And now, February 2, 1931, the final decree entered in the above case is modified by adding, as follows: "This decree shall be construed as if entered May 27, 1930." The cost of this appeal to be paid by appellants.